Summit App. No. 22885. On January 30, 2008, Edward Williams filed a notice of appeal and memorandum in support of jurisdiction from a decision of the Court of Appeals for Summit County entered on December 20, 2006. S.Ct.Prac.R II(2)(A)(l)(a) requires a notice of appeal to be filed with the Supreme Court within 45 days from the entry of the judgment being appealed. In order to perfect an appeal from a decision entered on December 20, 2006, the notice of appeal and memorandum in support of jurisdiction must have been filed no later than February 5, 2007.
Accordingly, because this case was filed more than 45 days after the judgment being appealed, it is ordered that the documents filed in this case are sua sponte stricken and this appeal is dismissed.